Citation Nr: 0419560	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  99-15 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for post-hepatic 
cirrhosis, with chronic active hepatitis B and C, currently 
evaluated as 60 percent disabling.

2.  Entitlement to an effective date prior to March 24, 1993 
for the grant of entitlement to a 60 percent evaluation for 
post-hepatic cirrhosis, with chronic active hepatitis B and 
C.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1968 and from July 1970 to August 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, in which entitlement to 
compensation for hepatitis B and C, and any residuals 
thereof, was granted.  The Board denied the veteran's claim 
for an increased evaluation above 60 percent and changed the 
effective date for the grant of an increased evaluation from 
10 percent to 60 percent from January 18, 1994 to March 24, 
1993 in a July 2002 decision.  The veteran appealed this 
decision, and, in May 2004, the United States Court of 
Appeals for Veterans Claims (Court) granted a joint motion of 
the veteran and the Secretary of Veterans Affairs (Secretary) 
to vacate the July 2002 decision and remand the matter back 
to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board has reviewed the joint remand of the veteran and 
the Secretary and observes that these parties have mainly 
raised concerns about whether the July 2002 Board decision 
contained adequate reasons and bases.  Before these arguments 
can be considered, however, further development is necessary.

First, the Board observes that the RO has not, to date, 
issued the veteran a letter addressing the type of evidence 
needed to substantiate his claims and the relative duties of 
VA and the veteran in obtaining such evidence.  This is 
required under the Veterans Claims Assistance Act of 2000 
(VCAA), now codified in 38 U.S.C.A. §§ 5103, 5103A, and 5107 
(West 2002).  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Second, the veteran has not appeared for a VA 
gastrointestinal examination since December 1998.  This 
examination is far too old for current evaluation purposes, 
and a new examination is needed.

Accordingly, this case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claims.  The letter must 
inform the veteran about the information 
and evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

2.  Then, the veteran should be afforded 
a VA gastrointestinal examination to 
determine the current severity and 
symptoms of his post-hepatic cirrhosis of 
the liver.  The examiner is requested to 
review the entire claims file in 
conjunction with the examination.  All 
current symptoms should be described, and 
the examiner should specifically comment 
on whether such symptoms result in near-
constant debilitation.  All opinions and 
conclusions expressed by the examiner 
must be supported by a complete rationale 
in a typewritten report.  

3.  Then, the issues of entitlement to an 
evaluation in excess of 60 percent for 
post-hepatic cirrhosis, with chronic 
active hepatitis B and C; and entitlement 
to an effective date prior to March 24, 
1993 for the grant of a 60 percent 
evaluation for post-hepatic cirrhosis, 
with chronic active hepatitis B and C, 
should be readjudicated.  The RO must 
consider the revised provisions of 
38 U.S.C.A. § 4.114 concerning liver 
disorders in readjudicating the increased 
evaluation claim.  If the determination 
of one or both of these claims remains 
less than fully favorable to the veteran, 
he and his representative should be 
furnished with a Supplemental Statement 
of the Case (with the provisions of 
38 C.F.R. §§ 3.102 and 3.159 (2003) 
included) and be afforded a reasonable 
period of time in which to respond before 
the case is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


